     Case 3:18-cv-02068-JCH Document 1 Filed 12/17/18 Page 1 of 15


                      !l!!!s'{-5LlreD_-Xisrn      r-c-J!
                         - bil+$l--+ .A       Crrn,.e-*icwt-



                                  t
    Ug"e-:,Bages
                                      t
          -P-uroqt
                                      '-!4)9-=na ''-
                                          a

           \I,                        c
                                      e
                                      a


                                  ;)ttcg'-Al-&sJt*
-,, llqt-t&,.tJ- ptisc -o$ir<Il       t
                                      a
                                      /
                                      o
                                          o
          Case 3:18-cv-02068-JCH Document 1 Filed 12/17/18 Page 2 of 15




        (..1"(s{   ii;tr*! v-r,}:(' '1I U. )-!.           )"--q-    l?f1-, l7t3-)   l?7C.



                                  fiun    +tCF   i   tT



        l) L!^<,        R-ogC5_
        fr 3>)c rJ


                                   bur^d**\-:,.-L
                                          't-5----sn,
r>_--    -C-e€ 'r=at-    J-. -T5,*tr<--                 -q&[t<f-uiu+- *r-g--- [e[+F.U
         pccrv-$isp!-&llr+--D<P+cfrrenL - e4st-holdl- tb& C+rlq - c>Q
        a<Ca.te.e,4t= tt"C.^t-YU' YWL -.adl-1g-ty- 4pL-U"I1--Ce.rtS*'n F- oc ,, *-h(
        ls^arcorl=-?sjj5=.-


         M<td"^t           -|rsS--4*$ 4, r;ld4LLrlaeaq-J!=tg t..^J -a.l- --c.t(
        *"^e!      teis${4 {- t4_ jqis_ _Cg*{ttg_i"*:_ _

                   qaf-r-s-lrsdfLr&{$ vi<                 i.r"Le   !d\s-l- -ad- <r-Ft'ici-ef -
        3/lrt      iF,
            Case 3:18-cv-02068-JCH Document 1 Filed 12/17/18 Page 3 of 15



                                 - Cr:nflctlnFJ b

      -   o^ ).\l- JI,|l -Aet} ctf <Q(f.t6*.ty /0i3o- ?\                       te^.,'rffi
      Qu^tr ).n!i: --+-LlL Siqt+ qa \\^r- G ne{- -c,F b-\tiuv l+fe.c+--.
      Ayd !&r"f-r^-.r>.Sricl Av-t in H."Cf,$qfcl- - E-I- -i$ pvfl\^q5{                       ,

      qL qJri/1 \1 1




      -    r     *s.,    -L- grigod   -fe5l,[z.a-c-L
                                                          Cqa4irqo   -),
!)_       ?1a., -+i{ t- r,lqs--fuf --}b\- }+ t-e---,c^A - t14 <- 5 LJ *
                                                                            --%t    la,,zr-ek
      r"    ?7 tr_Ulc$_1L=on_ *r+_                  [t A
                                                   btl__ e4ftC*_*\^l-:      bv1f[t;___
      ilbrn           ]t*.^.a+lse--tj u-)   *.-clc-!d b/-      -Dafea-.lu++ Jet)=rtu ---



           ?rqot\.t cl;t              :<-- ,\u,*-- -q6Srkf- ap4)Io e*L -n-f sliJ
                                 r4<r-$
          V:( \C=r4rtq4t         -{J*atlF:l \\nt-lelF-.
           .      I nr
           9^ $&"k-l^1"$:tLerG              d
                                                - s4d -:e*Cel+ca--Qst-rt$rr1-\-Jrnr---
                                                \" ,: o{- Jle&t-^-9{.i{-e\$0t+ra"i{ \I&)'oo
                G9\-qtag-Ulu^=ffif:-Z3n.raa*c€ v't,.lt!!444s, eo{. }-              W-'tla-

                l&l t4!-u\th- -esrs+*h e-at s- k^5\.
                                                    -!b

               bgr^J"^*-r4.$e4€1- eL-_]&lIlr/1E-:sareq*c' {- v*l> -!i*le +zrIlctr
           e"res'l1-M@-0u4"-

                                      L*: -a* leo*"gn*-in -$+g 5$t!4$t-
                 {-      -\"1: -4lkfrt+ a"aJls4$L -duS-g'at6rpzt
                                                                      -lJ!s-L-
                                                                      (6ieJ/
          \,oJo,rll-     \t! :1 i+ -DeS.a4aS hqd -la1c-e-a--!a,!^- 1.Jo
                 Case 3:18-cv-02068-JCH Document 1 Filed 12/17/18 Page 4 of 15


                                            (u"4l"ior-D


             o   l lr!    {vEurX-E"II-W             \   =q!--u&- \\ .a c---$u US6"-tp-u                    l   d
                                                                                                                   - -Se -+-
              g4- !,^+.e.Sg.L-do**-bucSi+ c,\
                                              -lerouncf,-lt1:-
                       -L4et- Yfc *\€P r^tp.^c lt-i-&k c' V,+ *.^+ Stqq//--
                 __e*--S*r^J                               o
-t)*     lUU--tt.t , t*.tt t)..S-;.,".tt1 cr^ qa-t C .refarr ?fr  u5
         -lr. -r. Lq{\rc-rdE!-ta5el -



                 ttbk-     eralr<.-3rcrvncl             C"SUrr-      @   cll-X)                    - rJ!
              Ve b4r\^ru"1-gS-er-lqSc *u )tc^nf\({s vrer,t<- c.^-<a\- Ad-+sd--
   -
         lla;-s-5uxLs{trtr,rc-                              yc^,   Yo.r-A*eg1




 r7)---)e&dr*{-l\^*-prc!rrd-                 JsrrASh in -\<.- {=.<- -3 =Soe!
             9-M-.qr:c-n--5-!efet'{ I -L-taJ,tr- lf\ tt t ^q.t F, "\t                  --
                                                                      -b:ea--Sr^4!!s"l


                                                                      j.e-C br-iJ   o.-,"F a 4       -P'-t-LQf)-
        --f      lai^$-fntp   a"^ri l-Xfr* \ u t ., *u e- t [o.inJ .              ]1-',   a   Cq   u5.'e-d c^-^
                 J\                                                                                                        ---
         ,   \nJ,.f   1   c^r.r,t   1r. n   c.*n   g\.,2r   $Ctr    uOflc   t r./"\ D"c.XfafgJ q |.                            ---
 __ __lhf+Srd _cc               q




  _--        'Z li  'i a q,^r/ ?hcil<,s-cr$-rqyvCL>
             tr_\Srn5k,                                              c r r'cn* )r. lrol'-
  Case 3:18-cv-02068-JCH Document 1 Filed 12/17/18 Page 5 of 15




       h &"tf Q{rg tf<zs1"r re} +-') k',)rL livr+t n+: k+qs<
 )-\Y   td
                                -
a|0orc t\*i- -Vi5 w!r.{ ugs no+,--04rtr*eal- a[*y wltt^ $L,--(
M'u;S 1\eQs[ -


?t"^+i $t-          \J.'! \\*i^ tx !    +'- -ILLLtFdJ G!l+$:rt" 1 C3a+zf-
 ur-t e_ \_e_       _agszt- _w*Lg+( wtl , ctc,loeaf iqufio\ ryA \"Qts*l
lkc   n eJ      J   rel   *l,,'..-'t-_*   $,,,l !\$t lrq=a*g4lqL -V"+rn-M t -        t444   --
 [.'Lor]lJ'

 oL /Jov 7l           w- ?.U.-l            t- _rot* J.Ls c'tl*dl_--\rae_*_   bsQezc{e!&     L_   _


 Ifurc,.e -UlS Dte,i. &.1-tcr&,IV- 6hu4-*t^+ I{sl:rl&rkf TD Q-,f
\lc'f loe;_ >u,kltst$c&f"/ i:lr-<--: bi e& .,lst 4&eS:sl4L t-t".<\--
 al"\ nqF -.   .T_--r z-:/id"aec-,
            -\ epdt$4r   icl"aec.

pn rl,btt A7\2- R"-tfl -?r.rtlFf-je-i-c-U<r/-tu.q                     -q-Cter{r.   \e{rr* tr



s4 Lld At+r44!\GS ur4-bQcr-<{i[4e-                               1[e-t€-
                                                                           -tte,JJ      no!--
b< q=r>r:1.ry-{ds -(*1 z,
         Case 3:18-cv-02068-JCH Document 1 Filed 12/17/18 Page 6 of 15


                                      61rn-.Xti"n-         ,* k"^".jlu) le

      7b^+-6F- rS- Uoceif,.-,r .rs +\^L                             4dUrquSt-"...,n(        ie1 vi(qy"*l-   uJt^c,'l
                                                                                              t ' '-
     (sz^.c-)      $o ?o_ttc L_lt_.col_uqq, br+ )A.t c^l+crtvl6           " -l        *<>   E$Wr!- ?-Y"t",'Jie>*
     <,t-fQos"l
                  "J   1C'     \i + :-   -




       66                 ld*' Rrill pco^*r+ e{:'Wqryl
                  l-U1;                                                   -fs---qhtc"Jn<-- Gr.-     }f-d.iqL-c*: ,k-r'r




     lqr.t.c        vri+ro__5e.lJ fuSll-


3     _oA ).ir+,2p! Agt{ ys+!G crye.r\ _qFv-:IFt, tr-@1q                                                           o/trle
         -{'
     c\ -gf, c,Ja"gc- 6,*^ t+Pi c-r) 49ui n- €rga-2a*eJ eJ - 5,.-'l<
                                                             a                                 -$taa--           D>-q"g-

                          vtet-{-
                                    -!d.g+L*    5";,.)   --[ulr5.

?)   ? t*^+t+t-               t /.(   \ne..r!. L<!<.+e-!    E4
                                                                    .
                                                                 er=l-
                                                                         zr t-.   r   r.
                                                                         l aietr. -a:1J, yr-"\


                       dlr+l-U"i! -$i41J L\!L d:!--:ls*4})s:

                  rtl-i> -"":i,t,k5 Jpe-*gn:rfig*-rr\is                                      paeL        \o -e{\r{+-
            et&-e!--ta=rao-ea--Ja,[] QoJ u/,,1\,G4$\4j4. +. cla >Q+12,-,+ 4:"15
                                   f"irl _ (19.ra b'zS.t* Do*"*Ju_t* i-s, tt_ttv,.iUl<-_
                              r.i 5 tre,. g)beu$ed*&.n
     -+r:-- ed"::pr--!-Ji _!2                             -SrD.- -
               Case 3:18-cv-02068-JCH Document 1 Filed 12/17/18 Page 7 of 15



                                        -Lt+;*>     fu i3eriqe-E
     r)         De aztul+> tlttvtzLt        e-trL+I!-t4SS"*etr g'n'J-   Sl'bfic- fiel't-)tot( )
                a$.wl           .f i"!:g--u$r \rr+&i ?--Q:45 $trt*
                           - E-r:
                                  .>t   Ltq-\ls,
     -*!s
        Cl!e\ g4d-uiu:ve!L+2t&& y4- +o. u* r-'^ Vbtc.tes V - E+u"*t"-
      *fu&lAre<rt+_            e,,F +r"z- $t   l*-rl_5k&tc5-IrdG!!S&4j


                                   L
                          -k.q,;rlJ-
 A ** J-L-q fel." r4--uF-. -\a^* vy:A-SdgrL c'{- effeft €ur. -W
   *AplUl*tut --ln b*-qrr.,.zlL -.f-) a9:g
       !---'r-_._




                                                             -
nt             b                                                    ^S-b-_.---
iJ--                f.r.tr+:rvg)s^raat+-       ir u                      )-<i co
    Case 3:18-cv-02068-JCH Document 1 Filed 12/17/18 Page 8 of 15


                       ,-7e1"er{ Guc i(.tiof               :a
           uri *{-<c--q/(s\ i}y     4cr,g. - tl.<.*     $*t}krJ       - 'tult(.<
                                                                         r- --' --
6,-rr   t- c    qcli-s^S    6    o€tl=*g. ll.,.|"a e


                             J"Y Tt"'t          :__d'-


                      t-.- )rf<q+   ".    TCrx\     P{-5-v$r

                                I*p      rossia ---un   J*f $l*: Y -"G. f <llvf y!-g
                                                                  t




 -4
 l2y 5;2lg $al! Gn/-kJ a}_--=-= teflq-!4d<I-#'${+ e4-{teJ\,i+-+'":f
tL< |nf-uc4"q5|l{a - s-!+t-€-d h-L\iS S\gl{d-,a.$eint ry:e I{-v<- -<^tJ
fl.C!,of   c^{-a fu   t\ * .k:+ go fiY l{r.,*,-tgol F{.I          utv}*DFq) _*\c. f- c.^L
l^lsrltscsa[{ &lSf---iae.nreftqn )!,aLt -krr] tz*pr'esqs-v-1jl4--6qc - ?<}5.,t-y
vryL$lnilbrLbl e -by*E-t+ {.o$          Srftn- e4d,-o. fin.-rE $2fz {4ry
                                                b
 L6_ rs-),c,.. 5_e.-        lQlt3rTL




                                    )-u-u'tuf,)L---*fulL-

                  Su4le \rI--- Lr                 oCog'>
           Case 3:18-cv-02068-JCH Document 1 Filed 12/17/18 Page 9 of 15
                               / ,4l--x
                             1.-L_
                                     \ dLr\^
                                      I        f14LV> -


   D--
   \\-1

          fdt,c,e B.+eU-    /JfjrI\

-f\-      le+kf S -$q -Iod:e-)4       z^r:ful<erf   Gi,'
                                                                                         o
                                                                                         o
                                                                                         o                                                             9oD
                                                                                                                                                     cc                   (o
                                                                  f-
                                                                  @
                                                                                         Y
                                                                                         F--                                                         b3 E-E
                                                                                                                                                   ;.Eg il€E es$gp
                                                                  t-                     |r,             z                      =
                                                                  <)                     f-I           D
                                                                  c!I                    o
                                                                  @                      (o
                                                                                         @             o                        d
                                                                                                        E
                                                                                F                       z
                                                                                                             F
                                                                                                                                                   EiEE'gEEEE
                                                                                uJ                           C)                                                                             U
                                                                                                                                                                                            I
                                                                                J
                                                                                         F                   to                                                                             F
                                                                                         o                   €
                                                                                                                                                                                            o
                                                                                         E                   ts
                                                                                                              (tl                                                                       tr
                                                                                          o                  '1-
Case 3:18-cv-02068-JCH Document 1 Filed 12/17/18 Page 10 of 15




                                                                                         E                                                                                                  U
                                                                                                                                                                                            ()
                                                                                         Io                   o                                                                             z
                                                                                                                                                                                            U
                                                                                                              cJ
                                                                                                              o                                z
                                                                                          o
                                                                                          c)
                                                                                                                                                   FiEgHiFfiH                               =
                                                                                                                                                                                            U
                                                                                                                                                                                            F
                                                                                         a
                                                                                         E
                                                                                         .s,
                                                                                                             =o
                                                                                                              o
                                                                                                                                                   E=3 Egt s s;
                                                                                                                                                   €+ 5 EEgEgE
                                                                                                                                                                                        u=o
                                                                                                                                                                                            (J
                                                                                                                                                   fo9HE
                                                                                                              L
                                                                                         I
                                                                                                             so
                                                                                                                                                                                            tr
                                                                                         (t)
                                                                                         ro                                                              9:Ep g s                           o
                                                                                                                                                                                            to
                                                                                                                                                         -6 r,9 g:
                                                                                                              (l,
                                                                 z
                                                                 ul
                                                                                         c\l
                                                                                                                    o                                  5
                                                                                                                                                   FLv-ePE-(E
                                                                                                                                                                                             z
                                                                                                   F         o
                                                                                                             =      F
                                                                                                                    (o                             E   o€       E 9.9   19 111.E        tr
                                                                 t=
                                                                 F                                           CO
                                                                                                   o         ro      I
                                                                                                                                                                                            o
                                                                                                                                                                                            o
                                                                 o-
                                                                  UI
                                                                  o
                                                                  ul

                                                                                                   EL
                                                                                                   E
                                                                                                    o
                                                                                                                    o
                                                                                                                    (7)
                                                                                                                    ro
                                                                                                                               u
                                                                                                                               F
                                                                                                                                                   EH;          EEeE=#                   z
                                                                                                                                                                                         o
                                                                                                                                                                                         N

                                                                                                                                                                                            U
                                                                                                                                                       i* ,.e,g.gt ;*
                                                                 o                                                             o                                                         9
                                                                 J                                 -r(U                                                                                  G
                                                                                                                                                                                         q
                                                                 o
                                                                 o.
                                                                 to
                                                                                                   J
                                                                                                   c)
                                                                                                   E
                                                                                                                               q
                                                                                                                               o                   f                                    tr
                                                                                                                                                                                                          an
                                                                                                                                                                                                          ||l
                                                                                                                                                                                                          (9
                                                                 o
                                                                 lt                                a                           q                                          'HE                             0.
                                                                 F
                                                                 E
                                                                 T
                                                                                                   €
                                                                                                                               ;                   i€*e ''''.,.'#$,                     n
                                                                                                                                                                                         =
                                                                                                                                                                                         U

                                                                                                                                                                                                         (f)
                                                                                                                                                                                                          lr
                                                                                                   IU                                                                                    o
                                                                                                   c\t                                             g EiB,                       E
                                                                                                                                                                                         t
                                                                                                   C\l
                                                                                                                                                          ",Hg€lE*                       L
                                                                                                                                                                                         Y
                                                                                                                                                                                         a       Q'
                                                                                                                                                                                                     I   ||l
                                                                                                                                                                                                         o
                                                                                                                                                                                         F       o
                                                                                                                                                                                         z       j       o.
                                                                      E
                                                                      U
                                                                                                                                                   EE€g E?gFEE                          tr
                                                                                                                                                                                                 e
                                                                                                                                                                                                 u
                                                                                                                                                                                                 I
                                                                      L
                                                                      U                                                                                                                 o
                                                                      &                                                        U                                                        U
                                                                      U                                                        U                                                         =
                                                                      J
                                                                      z
                                                                      u                                                        o
                                                                                                                               (J
                                                                                                                                                                                        (J
                                                                                                                               u
                                                                                                                               F
                                                                                                                               @                                                        tr
                                                                      U
                                                                      zo
                                                                                F
                                                                                ()
                                                                                                                               )o
                                                                                                                                                   [igigEgEEg                           2
                                                                                                                                                                                        o
                                                                                                                                                                                        F
                                                                                EL
                                                                      U
                                                                                                                                                   g
                                                                      0         o
                                                                                E
                                                                                o
                                                                                .L
                                                                                                                                                       f,F; *frFEFf
                                                                                                                                                       &39    ;d€ E             E

                                                                                                                                                                                        ol
                                                                                                                                                                                        trl
                                                                                                                                                                                        ol
                                                                                                                                                                                        dl
                                                                      =
                                                                      L
                                                                                ;o
                                                                                    o
                                                                                @
                                                                           @    €
                                                                                ul
                                                                           F
                                                                           lo   N
                                                                                C\l
                                                                           N
                                                                           o                                                                                               z        u
                                                                                                                                                                           tr       o   z
                                                                                                                                                                                        o
                                                                                                                                                                           E            F
                                                                                                                                                                           z
                                                                                                                                                                                    :   =
                                                                                                                                                                                        G
                                                                                                                                                                           u
                                                                                                                                                                           J
                                                                                                                                                                           I        U
                                                                                                                                                                                    c   zI
                                                                                                                                                                           I
                                                                                                                                                                           u        o
                                                                                                                                                                                    E   q
                                                                                        @)a-zuoo               EUcUGC<r@            IGOCUEF>                                            =
                                                                                        tuE@OZq              <EEUOF@     <ZO
                                                                                                                                                                                                      o
                                                                                                                                  .<uo)
                                                                                                                                  Qo;= .9
                                                                                                                                  i6-c  91                     ttso?
                                                                                                                                                               (E
                                                                                                                                                               E '.E
                                                                                                                                                                                           l--e
                                                                                                                                                                                           €      6.9o                        (f)
                                                                                                                                                                                                                              r-
                                                                 fr-
                                                                                                                                                          EF   ;
                                                                 @
                                                                 F-
                                                                 o
                                                                 NI
                                                                                                                           E;E€g                     3. iE
                                                                                                                                                        #                 s                H E;F
                                                                 co
                                                                                                                                                                or6E
                                                                                                                           E$EEEEE €.
                                                                                                                                                               '6==
                                                                                                                                                               9-=
                                                                                                                                                                                           :€;
                                                                                                                                                                                           :==. $
                                                                                                                                                                                                  E
                                                                                                                                                                                                      O_
                                                                                                                                                                                                           E
                                                                                                                                                                                                           6
                                                                                  a                                        :
                                                                                                                                   E*E
                                                                                                                                   u'C'=
                                                                                                                                   f
                                                                                                                               -<on*F"= =
                                                                                                                                                d\       -C
                                                                                                                                                               -o                          E? ?fr',L
                                                                                  =
                                                                                                                            g,E_e g= S"E -
                                                                                                                           EPE5- 6 oS
                                                                                                                           'cF
                                                                                                                                         EE
                                                                                                                                   B !s 3UIO-
                                                                                                                                         cc(t'f
                                                                                                                                                E
                                                                                                                                                     E=
                                                                                  z
                                                                                  2
                                                                                  =
                                                                                                                           ie sEEi E #5ooo h=E=3
                                                                                                                           asEc'e.: F.FEe
Case 3:18-cv-02068-JCH Document 1 Filed 12/17/18 Page 11 of 15




                                                                                  z
                                                                                  =
                                                                                                                           sE g F€E I €!o:J
                                                                                                                           '=.=Hsel'..-b                                                   5aEEE
                                                                                  z
                                                                                                                                           :$E
                                                                                                                            b:EE H g g e
                                                                                  =                                                        e
                                                                                                                                                                                           Ef E e F
                                                                                                                           *-E ae5 ge gE
                                                                                                                                                                                                                               o
                                                                                                                                                                                                                               L
                                                                            F-
                                                                            o                                              ;af     gb    :EPP8 FE
                                                                                                                                                                E
                                                                                                                                                                                           gEg€g                              o
                                                                                                                                                                                                                               o
                                                                                                                                                         iE
                                                                                                                                                                                                                              _j
                                                                            E                                              EEE E.-99                           E
                                                                                                                                                               soe
                                                 zF
                                                                            o
                                                                                                                               geEe€                 E         _o oI
                                                                                                                                                               $
                                                                                                                                                                                                                              o
                                                                                                                                                                                                                              z          E
                                                 ut
                                                 =
                                                 F
                                                                            (u
                                                                            T                                                                                  a F.s
                                                                                                                                                               € 6r                        asss            E
                                                                                                                                                                                                                              :.U LU
                                                                                                                                                                                                                              ot  =s
                                                                                                                                                                                                                              =o P'
                                                                                                                                                                                                                              or  =u
                                                                                                                                                                                                                              <o 6t
                                                 g
                                                   o.
                                                                            o
                                                                            o                                              €EEEE Fg 'gSrB'l
                                                                                                                                      E
                                                                            o
                                                   ul
                                                   o
                                                   ul
                                                                                                                           E;:;EEE..,Ef-o E'fi.q
                                                                                                                           ee9sdIFi,                                                                                                                  an
                                                   o
                                                   J
                                                                            e
                                                                            ul                                                 .= Q6a *F.*),.5
                                                   o
                                                   o.                       c!                                                  ;P o5e"E;i*:k.
                                                                                                                               vr!:-V--.*-a-
                                                   o                        c\l
                                                                                                                               *a=EE                 E    S.?,rii8
                                                                                                                                                                                                  EEE-                                               (f)
                                                   G
                                                   o   tt
                                                       F                                                                       EE€EEA        +i-E g,fld
                                                                                                                                                               #$ff                        €isiE H gE
                                                                                                                                                                                                                    +i
                                                                                                                                                                                                                    o
                                                                                                                                                                                                                    o)
                                                         E
                                                                                                                                  6 > €o F x.c;',i EO
                                                                                                                               .E,q
                                                                                                                               .4                                                                                                                    (\l
                                                                                                                                                                                                                    L
                                                                                                                                                                                                                    L
                                                                                                                                                                                                                    (ll
                                                          t                                                                              s           9'6':::-E
                                                                                                                                                            #'S:Xii
                                                                                                                                                                              1':r
                                                                                                                               ercE#= gE Eg 5 [i
                                                                                                                                                                                                                                                       UJ
                                                                                                                                                                                                                    .9
                                                                                                       H                                                                                                            .C                                 (L
                                                                  J
                                                                                                       o
                                                                                                                                                 EE;EE                                                              L
                                                                                                                                                                                                                    o
                                                                  t"
                                                                                                       F
                                                                                                       z
                                                                                                       U                                  rdg ;                                                                     a
                                                                   ul
                                                                   lt                                                          sg;H EsE € €cc g $E H;=                                                              c
                                                                                                                                                                                                                    (I'
                                                                   UJ                                  @
                                                                                                                                            HEg.
                                                                                                                               tEEg a*a ic#FxS
                                                                   x                                   q
                                                                                                                                               ! >\.                                 (5                              (s
                                                                   I                                   u                                             o
                                                                                                                               ='; Ro-!.E   ai o: o
                                                                                                                               3EE e?E I €6 gq'
                                                                                                       E                                                                                                             =
                                                                   z                                                                                      t?                                                         c)
                                                                                                                                          A 5tr E! EtEgtg
                                                                   tu
                                                                   la                                                                                                                o)                              o
                                                                                                                               E 9*EEE                                           .g
                                                                                                                                                                                     C
                                                                                                                                                                                                                     (U
                                                                                                                                                                                                                     c)
                                                                                                                                                                                                                                  I o
                                                                                                                                                                                                                                             u
                                                                                                                                                                                                                                             v
                                                                       r
                                                                                                                                                                egE                  o
                                                                                                                                                                                     o
                                                                                                                                                                                     (I'
                                                                                                                                                                                                                     L
                                                                                                                                                                                                                     o              f
                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                             o
                                                                                                                                                                                                                                             q
                                                                                                                                                                                                                                             Y
                                                                       z
                                                                       uj
                                                                                                                               tg+EE*E EE= F o gEBE*E                                                                =
                                                                                                                                                                                                                     o              (s
                                                                       2
                                                                       )
                                                                       ut                                                               t=E Ec                                                                       L
                                                                                                                                                                                                                        c)
                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                    U)
                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                             z
                                                                       f                                                       '=*IeE#e F5 a o dlF C (l) >(D     I96e                (U
                                                                                                                                                                                             E'€-:t            oE    E
                                                                                                                                                                                                                        c)        =
                                                                       a                               U
                                                                                                       o
                                                                                                       z
                                                                                                       U
                                                                                                       5
                                                                                                       u
                                                                                                                                H=:?E;S EEE =(lt(t agficea
                                                                                                                                 gEeeE: U' AP 6
                                                                                                                                                                 i                                                      (I'
                                                                                                                                                                                                                        o
                                                                                                                                                                                                                        (l)
                                                                                                                                                                                                                        L



                                                                                                                                                                                                                                  o
                                                                                                                                                                                                                                  691
                                                                                                                                                                                                                                                           ()
                                                                                                       U                       -^F: dd I a tIo clz c
                                                                                                                               E
                                                                                                                                              E;  t
                                                                                                                                                                                                                        o
                                                                                                                                                                                                                        o
                                                                                                                                                                                                                                  =E                       o
                                                                                                       zU
                                                                                                        o
                                                                                                        o                      FeE* d
                                                                                                                               i6  E:e s,E )o-
                                                                                                                                              rb
                                                                                                                                               ; =E o
                                                                                                                                                      a;
                                                                                                                                                      pc)
                                                                                                                                                       o  gEEEBA
                                                                                                                                                                                                                        o)
                                                                                                                                                                                                                        o
                                                                                                                                                                                                                        E.
                                                                                                                                                                                                                                                           o)
                                                                                                                                                                                                                                                           €
                                                                                                        z
                                                                                                           6                   6€E'ic     b.X  5:e  'o                                                                   o                             a
                                                                                                       l<                       eepE e.EF { lp      '.E
                                                                                                                                                                     =
                                                                                                                                                                                                                        -v
                                                                                                                                                                                                                         o
                                                                                                                                E€ (E'l .H'?q J     :0)
                                                                                                                                                                    €tE
                                                                                                                                                                                                                         c)
                                                                                                                                                                                                                        -c
                                                                                                                                                                                                                                                 2
                                                                                                                                                                                                                                                 I         6
                                                                                                  F
                                                                                                  U)                            E     *gesE*                        i  ,o
                                                                                                                                                                       r.9                     ig€#E;                    ()
                                                                                                                                                                                                                         o                       l
                                                                                                                                                                                                                                                 6
                                                                                                                                                                                                                                                           o
                                                                                                                                                                                                                                                           o,
                                                                                                  uJ
                                                                                                  t
                                                                                                  t                                                                  s 3gr),(I)
                                                                                                                                                                     J
                                                                                                                                                                         9ct
                                                                                                                                                                                ,.Q
                                                                                                                                                                                               *;E=aE                   .C
                                                                                                                                                                                                                        F
                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                           t
                                                                                      @)o -zgoa                otsocucF>   HEEEEEEi                                      s-
                                                                                      a                        o
                                                                                      =                        u
                                                                                                               F         EE                                                  t\r\
                                                                  t--                                          U
                                                                  (O                                                     c\tU,                                               ,l
                                                                  f*-
                                                                  o                                            =          o9l
                                                                                                                          o=                                                I l-'l
                                                                  NI                                           o          €v
                                                                  @                                                       3-a
                                                                                      E                                  .E _g
                                                                                                                         ro                                                       c
                                                                                      ;                                  @#
                                                                      :*              =
                                                                                      =
                                                                                      .E
                                                                                                                         33
                                                                                                                         (!c)
                                                                      ul
                                                                      u,
                                                                                                                         co(E
                                                                                                                         ro lL
                                                                                                                                                                            tr
                                                                      o
                                                                                                                          g5
                                                                                      :                                   oE
                                                                                                                         CDb
                                                                                      =
                                                                                      z
                                                                                                                         s4
Case 3:18-cv-02068-JCH Document 1 Filed 12/17/18 Page 12 of 15




                                                                                      3
                                                                                      z                                  gE
                                                                                      =                                   o9
                                                                                                                          (EC'                               o
                                                                                F                                        6&                                  o
                                                                                C)                                       6o                              o
                                                                                .tJ                                       bE
                                                                                                                          c.Y
                                                                                                                                                         j
                                                                                o                                        o;                              o
                                                         zl-ul                  E
                                                                                o                                        od                              z         e
                                                                                                                                                                   9=
                                                                                I                                        5p                              e.3
                                                                                                                                                         (,,E      H>
                                                          F
                                                          =
                                                          e.                    -;
                                                                                o                                        .o6                             ?b        =U
                                                                                                                                                                   6t
                                                                                o     z                                   C'I
                                                          A                                                               o(E
                                                          ut                    @                                         CT                        rl
                                                           o                                                              oo                      iTj                             o
                                                           I'J
                                                           C)
                                                             J
                                                                                €
                                                                                ul
                                                                                                                          o5
                                                                                                                          cDo
                                                                                                                                                                                  ul
                                                           o
                                                           o                    (\                                                                                                  0-
                                                           o                    C\l
                                                                                                                          AE                                                   (f)
                                                             &,                       I
                                                           o                          ts                                                                                            l,-
                                                                 l!
                                                                 F
                                                                                      o
                                                                                                                          EA                                                      (o
                                                                 E
                                                                                       s                                  @9.
                                                                                                                          ;ts
                                                                                                                          =(E                                                       u.l
                                                                                                                                                                                    o
                                                                                                                           oc
                                                                      g.                                                  E9
                                                                                                                          -60
                                                                      ul
                                                                      tt
                                                                      tu
                                                                                                                          '=s
                                                                                                               @           C.O
                                                                                                                          r--
                                                                                                               U           o(n
                                                                       =
                                                                       z               =
                                                                                       3
                                                                                                               t
                                                                                                               u            Qo
                                                                                                                            5Gl
                                                                       uJ
                                                                                                               o
                                                                                                               o
                                                                                                               u
                                                                                                                            g3
                                                                       1               =
                                                                                       -
                                                                                       !2                      E            oo            ;                            u
                                                                                                               ;          H'r                                -9.       o
                                                                           F              =
                                                                                                               F
                                                                                                               q          dg              b
                                                                                                                                          0
                                                                                                                                                             o
                                                                                                                                                             :f
                                                                                                                                                             E
                                                                                                                                                                       E.
                                                                                                                                                                       o
                                                                                                                                                                       Y
                                                                                                                           gE
                                                                                                                           E€ E:
                                                                           z                                   J
                                                                                                                                                              6
                                                                           ul
                                                                           z              =                        )                                         U)        z
                                                                           ul             =
                                                                           J                                                                                 j
                                                                           o                                       U
                                                                                                                           E=  E
                                                                                                                           co, €
                                                                                                                                                          o
                                                                                                                                                          =
                                                                                                                                                          F
                                                                                                                   zou      ;.c           or
                                                                                           z
                                                                                                                     t
                                                                                                                            .EE VL
                                                                                                                                          .E              iie
                                                                                                                                                          >*
                                                                                                                   U        oQ            b
                                                                                                                   U            L-
                                                                                           z                       o             t!-=     a
                                                                                                                   U             (,'(g
                                                                                                                   z
                                                                                           =
                                                                                           a
                                                                                           z
                                                                                                                   o
                                                                                                                   z            E:
                                                                                                                                t(F-
                                                                                                                                o(u  t!


                                                                                                                                              O
                                                                                                                                              E
                                                                                                                   i            €3
                                                                                                                                ->
                                                                                                                                              e
                                                                                                                                o:        'E
                                                                                                          t-
                                                                                                          U)
                                                                                                                                -QG       .o
                                                                                                          ul
                                                                                                          t                 ciA
                                                                                                                                 Ho       E
                                                                                                                                              P
                                                                                                          E              ema
                                                                                                                         s(I)
                                                                                               6)A-zdaa                  HO
               Case 3:18-cv-02068-JCH Document 1 Filed 12/17/18 Page 13 of 15




           i N a r.
          -i*V4'.' J!l^-anF   r-        -
                                   -
                 } ! !&zd - b+-+LqrLf                   c.pfleu.*r.,/      _)$_ \p: _ Ce-_rJ        *'d rr<_   L.


         - i J C'<Ve.+eL-,a4&          -+ln,-    g&fe   f      acJ,lteSS
                                                                           -to [-q]rir:n b i*        .1o   ,

                                                \{
                                            -    t Wri.n-t(-   {g,rl
                                                               L.



                                                                           vt)alr*- R*lor v 3)t6t)
          i




          '-
          :                                                                          ,l    .t   \
-                                                                             Qcz'
                                                                              75b_ tLtdd',chx
                                                                                       ^      atrr a r tL<:Ms1
                                                                                                           |   :-r
    -
        --+-                                                                                                    T$r(
It

       Case 3:18-cv-02068-JCH Document 1 Filed 12/17/18 Page 14 of 15


                                                                         b-sfg ,,
         ll..c r-Gco1   !"ti"a   ba{u1+r'e'r    t-                   , _A)o-rJ , 13*   Jce-t f-

          ls-s    \ri)^ x-
        _Ffrt|*c,l., c\; rr6k,6



       E nt        C.,^+{C+!^y $r.';5 Qtec,nc+ $o- tcs el
                                                                €i; tJ:^n41-                  -F"tn         _



-.   $o \irl_-   t5 u-tr "6ti.*tr- or-:t ,     \\o,: - S{-l-ro,a r -
                                                     ":€-
 .      E    i,.p_<lJ _t\'l \P rJo_: C..r;t ). 5.nJ f+                 c4 __Jtj e-:J_xyaL_{           *tJ

                                 Yvq'r   l'r-

                                                      t)ay,*r--      Ro7.r:+    t)iL|     |



                                                            C crf '!c,,'r at-
                                                                   J
                                                      |EL ,4/rl*.,<-^ ,Ltut     L,nJuA        fil\L
                                                      Unc,rgsulr\€
                                                                        / cr- c63v;
Case 3:18-cv-02068-JCH Document 1 Filed 12/17/18 Page 15 of 15


                                                  Ptle '.
                                              -
                                                  Deg. __3-lr .&_0 t I


 ls: I+* tT



               W
